Duffy, J.
In the Municipal Court of Columbus, Ohio, plaintiff-appellant’s Fourth Amended Petition was ordered stricken from the file. From that order plaintiff-appellant filed an appeal to this Court on questions of law.
Defendant-Appellee, Mayflower Insurance Company, filed a motion asking this Court to dismiss the appeal for the reason that the order of the Municipal Court was not a final order, judgment or decree from which an appeal may be taken, and cites as authority the cases of State, ex rel. Erman, v. Gillman, Director of Public Utilities of Cincinnati, et al., 126 Ohio St., 379; Olson v. Watson, 22 Ohio Law Abs., 118; National Surety Corporation v. Blackburn, 58 Ohio Law Abs., 193.
The plaintiff-appellant has not filed any memorandum in opposition to the motion and it appearing that the motion is well taken, it will be sustained and the appeal dismissed.
Bryant, P. J., concurs.